Exhibit 10.25 Scott A. McPherson 319 North Woodmont Drive Downingtown, PA 19335 (484) 888-8171 December 14, 2012 Mr. Neil Alpert President and Chief Executive Officer LaserLock Technologies, Inc. 837 Lindy Lane Bala Cynwyd, PA 19004 Dear Mr. Alpert: This letter constitutes an agreement between LaserLock Technologies, Inc. and Scott A. McPherson, under which I will assist you with your financial reporting as your Chief Financial Officer. The professional consulting services I currently expect to provide include the following: ●Update QuickBooks files from books of original entry. ●Assistance with the preparation of quarterly and annual financial statements that will be used in Securities and Exchange Commission filings and also submitted to your auditors for their audit and/or review. We will not audit or review these financial statements and, accordingly, will not express an opinion or any other form of assurance on the financial statements. ●Assist management in assembling schedules to assist the auditors with the quarterly reviews and year end audit. ●The financial statements that are included are December 31, 2012, March 31, 2013, June 30, 2013, and September 30, 2013. ●Preparation of corporate income tax returns for December 31, 2012 for LaserLock Technologies, Inc. and LL Security Products, Inc. You are responsible for making all management decisions and performing all management functions, and for designating an individual with suitable skill, knowledge, or experience to oversee any bookkeeping services, tax services or other services I provide. You are responsible for evaluating the adequacy and results of the services performed and accepting responsibility for such services. You are responsible for establishing and maintaining internal controls, including monitoring ongoing activities. LaserLock Technologies, Inc.
